DETAILED ACTION
 
This Final Action is in response to the remarks filed on 8/9/2021. 
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the hollow beam element".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engwall et al. (US 2005/0230552).
 As to claims 1 and 17 Engwall discloses an aircraft (abstract) with a fuselage that comprises at least one hollow beam element (10), wherein the at least one hollow beam element (10) accommodates at least one hollow duct element (12) that comprises a tubular duct element wall, wherein at least one protective spacer is arranged between the tubular duct element wall and the at least one hollow beam element such that free space is available between the tubular duct element wall and the at least one hollow beam element (shown in the attached modified figure below).

As to claim 2 Engwall discloses the aircraft according to claim 1, wherein the tubular duct element wall and the at least one protective spacer are integrally formed as a single piece (shown in the attached modified drawing below). 

As to claim 6 Engwall discloses the aircraft according to claim 2, wherein the at least one hollow beam element (12) is a blow molded composite structure that is integrally formed as a single piece.

As to claim 7 Engwall discloses the aircraft according to claim 1, wherein the at least one protective spacer is attached to the tubular duct element wall (as shown above the corner is considered the spacer and it is attached to the tubular duct element (12)).

As to claim 15 Engwall discloses the aircraft according to claim 1, wherein the at least one hollow duct element is adapted for guiding ventilation air in the aircraft. (Any open space is adapted to be a vent).

As to claims 18 and 19 Engwall discloses the aircraft according to claim 17 wherein the tubular duct wall (or the protective spacer is made of a polymeric material. (Paragraph 0024).  
A polymeric material is a very broad term converting both natural and synthetic materials that includes Teflon and hard rubber as disclosed below.
The composite material used for each of the stringers 10 and aircraft skin 16 is generally a lightweight material, such as an uncured pre-impregnated reinforcing tape or fabric (i.e., "prepreg"). The tape or fabric typically includes a plurality of fibers such as graphite fibers that are embedded within a matrix material, such as a polymer, e.g., an epoxy or phenolic.
The mandrel 12 of the illustrated embodiment has a trapezoidal shape to conform to a hat-shaped stringer 10, although the mandrel could have any number of other shapes to conform to differently shaped stringers. Similarly, the mandrel 12 could be various dimensions so long as the mandrel defines an opening that enables strips 14 to be inserted therethrough. The mandrel 12 may be formed of any elastomeric material, such as Teflon.RTM. (E.I. du Pont de Nemours and Company) coated silicone or hard rubber, but is preferably pliable to enable the mandrel to conform to various configurations.


As to claim 20 Engwall discloses An aircraft (abstract) comprising a fuselage having a hollow beam (figure 2 #10), the hollow beam (figure 2 #10) accommodating a hollow duct (figure 2 #12) comprising a tubular duct wall and a plurality of solid protective spacers (figure 2 #14) spaced from each other and disposed between the .

Response to Arguments

Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not disclose the limitation of an aircraft with a fuselage that comprises at least on hollow beam element.  Respectfully the claim limitation is not clear and the examiner interpreted the limitation to mean a aircraft with a fuselage. The aircraft with the fuselage comprises/includes at least one hollow beam element.  More specifically the aircraft contains a fuselage and a hollow beam element.  The applicant’s remarks indicates that it is the fuselage that contains the hollow beam element.  Respectfully the claim limitation is open for interpretation and is not clear as written. The examiner suggestion is that the claim reads an aircraft with a fuselage, the fuselage comprising a hollow beam element.  That way it would be clear that it is the fuselage that contains the limitation of the beam element.  As it is written it can be interpreted that the aircraft contains both a fuselage and a beam element.  The beam element can be interpreted to not be limited to the fuselage.  Therefore the current application and rejection still reads on the limitation as the prior art contains an aircraft with a fuselage and a beam element within the aircraft.  Note that the new claim 17 and 20 would be open to the same interpretation. 
With respect to the argument that the mandrel is removable.  The applicant is referring to the process and not the structure.  The structure shown in the prior art is a stringer/hollow beam element that contains a spacer.  

Allowable Subject Matter

Claim 3-5 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747